Title: Richard Barry to Thomas Jefferson, 5 May 1810
From: Barry, Richard
To: Jefferson, Thomas


          
            
              Sir
              Washington City 
                     May 5th 1810
            
              Your letter of the 27th April came to hand yesterday Immedeatily on receit of it I made it my business to see Mr Latrobe about the glass as he had promised Me he would have it forwarded to Richmond Immedeately after it was packed. on
			 enquireing of him to my astonishment I found it had never been sent I immedeately got a Cart and had it Carried to G. Town and put on Board a Vessel of Captain Davidsons which was just starting for Richmond you may soon expect it there—I am sorry for the neglect in not sending the glass befor this timeI conclude With sincere wishes for your Happiness
            
              Your Hble Servt
              
                  Richard Barry
            
          
          
            The glass was fowarded to Gibson & Jefferson Richmond 
		  
          
        